Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 1 of 8 PageID 152




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

CHRISTOPHER JOHNSON,

       Plaintiff,

v.                                                    Case No.: 2:19-cv-639-FtM-38MRM

AVE MARIA SCHOOL OF LAW and
TOM MONAGHAN,

       Defendants.
                                              /

                                              ORDER

       Plaintiff Christopher Johnson filed an Affidavit of Indigency on September 4, 2019,

which the Court construes as a motion for leave to proceed in forma pauperis under 28 U.S.C. §

1915 and M.D. Fla. R. 4.07. (See Doc. 2). Plaintiff seeks leave to proceed in forma pauperis,

which is without pre-payment of fees. The Court has carefully reviewed the Complaint (Doc. 1-

2) and the Affidavit of Indigency (Doc. 2) under 28 U.S.C. § 1915 and relevant pleading

standards. Based upon that review, the Court determines that Plaintiff must be required to

amend the Complaint.

       The Complaint Is Not Signed: As a threshold matter, Fed. R. Civ. P. 11(a) requires that

“[e]very pleading . . . must be signed by . . . a party personally if the party is unrepresented. The

paper must state the signer’s address, e-mail address, and telephone number.” The Court finds

that the Complaint here is deficient because Plaintiff has not signed his complaint nor has he

included his address, e-mail address, or telephone number. (See Doc. 1-2); see also Fed. R. Civ.

P. 11(a). Plaintiff must be required to amend the Complaint to cure this defect.

       Review of Plaintiff’s Pleading: Additionally, when a plaintiff files an application or

motion to proceed in forma pauperis, the Court must review the pleading and the case under 28
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 2 of 8 PageID 153




U.S.C. § 1915. Upon such a review, § 1915 requires the Court to dismiss the case if the Court

determines that:

               (A)     the allegation of poverty is untrue; or
               (B)     the action or appeal—
                       (i)     is frivolous or malicious;
                       (ii)    fails to state a claim on which relief may be granted;
                               or
                       (iii) seeks monetary relief against a defendant who is
                               immune from such relief.

28 U.S.C. § 1915(e)(2)(B). A complaint is considered to be “frivolous” when it “lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Notably, while pro se pleadings are held to a less stringent standard than pleadings

drafted by attorneys, Whitehurst v. Wal-Mart, 306 Fed. App’x 446, 447 n.2 (11th Cir. 2008), a

litigant’s pro se status “generally will not excuse mistakes [the litigant] makes regarding

procedural rules,” Mickens v. Tenth Judicial Cir., 181 Fed. App’x 865, 875 (11th Cir. 2006)

(citing McNeil v. United States, 508 U.S. 106, 113 (1993)). This means that even pro se litigants

must, among other things, meet minimal pleading standards and allege the essential elements of

their claims for relief. See Eidson v. Arenas, 910 F. Supp. 609, 612 (M.D. Fla. 1995).

       In terms of pleading requirements, Fed. R. Civ. P. 8 requires a pleading to contain:

               (1)     a short and plain statement of the grounds for the court’s
                       jurisdiction, unless the court already has jurisdiction and the
                       claim needs no new jurisdictional support:
               (2)     a short and plain statement of the claim showing that the
                       pleader is entitled to relief; and
               (3)     a demand for the relief sought, which may include relief in
                       the alternative or different types of relief.

Fed. R. Civ. P. 8(a)(1)-(3). A plaintiff’s obligation to show entitlement to relief requires more

than labels, conclusions, or a formulaic recitation of the cause of action’s elements. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 561-63 (2007). Rather, a complaint must contain enough




                                                 2
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 3 of 8 PageID 154




factual allegations to “state a claim to relief that is plausible on its face.” Id. at 570; see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

The Court need not accept legal conclusions or threadbare recitals of the elements of a cause of

action supported by conclusory statements as true. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at

678.

        Additionally, the heightened pleading standard of Fed. R. Civ. P. 9(b) requires a party

alleging fraud or mistake to “state with particularity the circumstances constituting fraud or

mistake.” This heightened pleading requirement “serves an important purpose in fraud actions

by alerting defendants to the ‘precise misconduct with which they are charged’ and protecting

defendants ‘against spurious charges of immoral and fraudulent behavior.’” West Coast Roofing

& Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008) (quoting

Ziemba v. Cascade Intern., Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)). The requirement is

satisfied “if the complaint alleges ‘facts as to time, place, and substance of the defendant[s’]

alleged fraud, specifically the details of the defendants’ allegedly fraudulent acts, when they

occurred, and who engaged in them.’” United States ex rel. Matheny v. Medco Health Solutions,

Inc., 671 F.3d 1217, 1222 (11th Cir. 2012) (quoting Hopper v. Solvay Pharms., Inc., 588 F.3d

1318, 1324 (11th Cir. 2009)). In other words, a plaintiff must plead the “who, when, where, and

how of specific misrepresentations that led them astray.” Lawrie v. Ginn Dev. Co., LLC, 656 F.

App’x 464, 474 (11th Cir. 2016).

        Moreover, Fed. R. Civ. P. 10 provides that in any pleading:

                A party must state its claims or defenses in numbered paragraphs,
                each limited as far as practicable to a single set of circumstances. A




                                                   3
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 4 of 8 PageID 155




               later pleading may refer by number to a paragraph in an earlier
               pleading. If doing so would promote clarity, each claim founded on
               a separate transaction or occurrence – and each defense other than a
               denial – must be stated in a separate count or defense.

Fed. R. Civ. P. 10(b). “Rules 8 and 10 work together ‘to require the pleader to present his claims

discretely and succinctly, so that his adversary can discern what he is claiming and frame a

responsive pleading, the court can determine which facts support which claims and whether the

plaintiff has stated any claims upon which relief can be granted, and, at trial, the court can

determine that evidence which is relevant and that which is not.’” Meide v. Pulse Evolution

Corp., No. 3:18-cv-1037-J-34MCR, 2019 WL 4918264, at *1-2 (M.D. Fla. Oct. 4, 2019)

(quoting Fikes v. City of Daphne, 79 F.3d 1079, 1082 (11th Cir. 1996)).

       Relatedly, the Eleventh Circuit has repeatedly condemned so-called “shotgun pleadings”

that run afoul of Rule 8 and/or Rule 10. See Silverthorne v. Yeaman, 668 Fed. App’x 354, 355

(11th Cir. 2016) (citing Weiland v. Palm Bch. Cty. Sheriff’s Office, 792 F.3d 1313, 1321 (11th

Cir. 2015)). Shotgun pleadings include those that:

               (1)     contain multiple counts where each count adopts the
                       allegations of all preceding counts;
               (2)     do not re-allege all preceding counts but are “replete with
                       conclusory, vague, and immaterial facts not obviously
                       connected to any particular cause of action;”
               (3)     do not separate each cause of action or claim for relief into
                       separate counts; or
               (4)     contain counts that present more than one discrete claim for
                       relief.

Id. (quoting Weiland, 792 F.3d at 1321-23); see also Toth v. Antonacci, No. 19-10564, 2019 WL

4926961, at *1-2 (11th Cir. Oct. 7, 2019).

       The Court has carefully reviewed Plaintiff’s Complaint (Doc. 1-2) in light of the pleading

standards articulated above and the requirements of § 1915. The Court finds and determines that

Plaintiff must amend the Complaint (Doc. 1-2) for several reasons.




                                                  4
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 5 of 8 PageID 156




       First, Plaintiff has filed an impermissible shotgun pleading replete with conclusory,

vague, and immaterial facts not obviously connected to any particular cause of action. Plaintiff’s

Complaint is 57 pages long and contains 129 separate paragraphs. (See Doc. 1-2). A multitude

of these paragraphs consist of incoherent, conclusory statements. For example, Plaintiff alleges

Defendant, the law school he attended, Ave Maria Law (“Ave Maria”):

                 is abusing their power, abusing their authority, participating in
                 intimidation, conspiring to ruin reputations, creating master-slave
                 relationships, using classical programming and/or mind control
                 techniques, conspiring against humans and the State of Florida and
                 possibly the U.S. Government for political gains, financial gains;
                 and power, operating a criminal organization by hiding crime,
                 obstructing justice and harboring and/or aiding and abetting
                 criminals, treason and conspiring to make others commit treason,
                 negligence, fraud, violations of the Florida and U.S Constitution,
                 creating a hostile environment, harassment, psychological., spiritual
                 and emotional abuses, creating and tolerating hate speech, failure to
                 report a crime, failure to report crimes, failure of care of duty and
                 care of safety, obstruction of justice, and possibly due to the above
                 writing and Ave Law’s actions other crimes and/or violations
                 allowed under Civil law. Ave Maria Law School would not mediate
                 my issues in a respectable or equal manner while attending, and after
                 leaving would not mediate at all, committing fraud by not practicing
                 what they preach or teach, by having a mediation clinic and then
                 being told to read the Bible, which says “Ask and you shall receive,”
                 but I did not receive.

(Doc. 1-2 at 60). The Complaint is a text-book shotgun pleading in that not only are many of the

“facts” Plaintiff asserts in support of his claim vague or irrelevant, but the bulk of the Complaint

is a conclusory amalgamation of legal harms. Thus, for this reason alone Plaintiff must amend

his Complaint.

       Second, Plaintiff asserts factual allegations in the Complaint (Doc. 1-2) that are

extremely difficult to follow. Petitioner appears to allege various constitutional and statutory

harms at the hand of Defendant Ave Law. Much of these claims seem frivolous even under §

1915’s lenient standard. While a certain number of Plaintiff’s claims may have merit, the Court




                                                  5
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 6 of 8 PageID 157




cannot determine which those would be considering the stream-of-consciousness manner

Plaintiff has set forth his facts. For example, and illustrative of Plaintiff’s Complaint as a whole,

he states:

               Ave Law violated my 1st Amendment rights of the U.S. Constitution
               and the Florida Constitution, Section 3 and 4. because Ave Maria
               School of Law is a Law School and a agent of the State of Florida
               and the U.S. Government, and Ave Maria School of Law combines
               Church and State by combining the Law and Catholicism, thereby
               violating my rights because I could not live my version of a Good
               God or·one God, or my version of Catholicism, due to the hostile
               nature created on this campus and in the classroom, and how Ave
               Law created and carried out the controlling of clubs, including the
               Church and it’s Church Groups, Lex Vitae Society; Knights of
               Columbus, and The Thomas More Society. As well, the fear for
               punishment was imminent and consistent and students, including
               myself, could not talk about other Religions or God or what the
               version of Catholicism was at this Institution, especially after
               discovering a video on YouTube of the Pope and other Priest singing
               about Lucifer. My right to express myself was abridged on campus
               and proven by Professor Donovan and other students clearly stating
               to me in a classroom that I have no freedom of speech or no right to
               expression on campus

(Doc. 1-2 at 10). Section 1915(d)’s use of the word “frivolous” embraces fanciful factual

allegations. Neitzke, 490 U.S. at 325. Simply put, the Court has an extremely difficult time

following Plaintiff’s Complaint in light of the dense factual nature of his allegations. Plaintiff,

thus, must be made to amend his Complaint to plead sufficient, plausible facts supporting

cognizable legal claims.

        Third, Plaintiff has not set forth each claim founded on a separate transaction or

occurrence in a separate count, as required by Fed. R. Civ. P. 10(b), when doing so here would

greatly promote clarity. Many of Plaintiff’s paragraphs contain numerous scenarios where

multiple persons allegedly violated Plaintiff’s rights:

               Involuntary Servitude also happens and happened at Ave Law to
               myself because I was willing, wanting to help and participate, so I




                                                  6
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 7 of 8 PageID 158




               joined all the clubs and was outgoing to meet students for future
               business and/or partnerships; to meet a wife and start a family, but
               when I wasn’t willing to serve faculty and/or student leaders or
               student government, I was forced into servitude by faculty and
               students by treating me horrible and using trickery and violating
               trust and their care of duty or leadership roles, including student
               government and club leaders, attempting to break my will;
               happiness, and spirit, creating issues and controlling others to hate
               me, causing false imprisonment by sharing information about me
               and/or telling other students what to say to me via Mo Abass and
               other students, or Heather Randall sharing information about me to
               Naomi Hatton for an agenda, that was conveyed to Heather Randall
               in private over dinner, on campus. Heather Randall pretended to be
               my friend and took advantage of me emotionally for my knowledge
               and/or my viewpoints while on campus. This was done with the
               intent to stop my personal success.

(Doc. 1-2 at 16). Plaintiff’s Complaint is rife with these types of transitions from person to

person and occurrence to occurrence without separately delineating his claims. Therefore,

Plaintiff must amend his Complaint to comply with Rule 10.

       Based upon the foregoing, the Court will require Plaintiff to amend the Complaint.

                                         CONCLUSION

       Accordingly, the Court ORDERS:

       1.      The Affidavit of Indigency (Doc. 2), construed as a motion for leave to proceed in

               forma pauperis under 28 U.S.C. § 1915 and M.D. Fla. R. 4.07, is DENIED

               WITHOUT PREJUDICE.

       2.      No later than December 23, 2019, Plaintiff must:

               a.      file an Amended Complaint that complies with this Order, corrects the

                       issues identified above, and complies with the Federal Rules of Civil

                       Procedure; and

               b.      file a renewed motion for leave to proceed in forma pauperis with an

                       updated affidavit of indigency.




                                                 7
Case 2:19-cv-00639-SPC-MRM Document 5 Filed 12/02/19 Page 8 of 8 PageID 159




       3.     Alternatively, Plaintiff may pay the filing fee no later than December 23, 2019

              and proceed promptly to effectuate service of process on Defendants no later

              than January 23, 2020.

       4.     If Plaintiff fails to comply timely with this Order, the Undersigned will

              recommend to the presiding United States District Judge that this action be

              dismissed without further notice.

       DONE AND ORDERED in Fort Myers, Florida on December 2, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                  8
